Citation Nr: 0303175	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for 
esophagitis/odynophagia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought.  


FINDING OF FACT

The veteran's service-connected esophagitis/odynophagia is 
manifested by persistent recurrent dysphagia, pyrosis, and 
regurgitation, accompanied by substernal and arm pain; the 
severity and duration of such symptoms as demonstrated in the 
record are comparable to symptoms productive of considerable 
impairment of health.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 30 percent rating, but no higher, 
for esophagitis/odynophagia have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 7346 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At a January 1996 examination, the examiner noted a long 
history of intermittent symptoms of esophageal reflux, 
characterized by an uncomfortable sensation in the 
retrosternal area, regurgitation of a bitter fluid, nocturnal 
choking, and aspiration episodes and chest discomfort.  It 
was noted that these symptoms were worsened by stress, weight 
gain, and caffeine.  She reported having some difficulty 
after the birth of her child, about 16-17 years ago, and had 
had intermittent trouble since then.  She indicated that she 
had taken Prevacid without obvious therapeutic benefit.  
There was no history of melena or hematochezia and she 
reported no dysphagia.  

The examination showed a well developed well nourished 
individual in no immediate distress.  Abdominal examination 
was unremarkable and there was no tenderness or guarding, no 
mass or liver or splenic enlargement.  The impression 
indicated symptoms consistent with esophageal reflux.

At a September 1999 VA examination, the veteran reported no 
problems with dysphagia with either solid or liquid foods.  
Her main complaints centered on the acid reflux that she had 
during the night.  She indicated that she slept with the head 
of her bed up and she tried to avoid eating in the late 
evening to control the reflux.  She stated that she was 
awakened during the night with burning in the esophagus and 
throat.  She indicated that there were occasions when she 
felt an episode coming on and she would take medications as a 
preventive.  She reported taking Prilosec, Propulsid, and 
Prevacid.  The veteran indicated that she took Propulsid as 
needed and took Prilosec if she developed a flare up of 
esophagitis.  The veteran reported the pain as residing in 
the epigastric area and up through the esophagus to the 
throat.  She denied hematemesis or melena.  The veteran 
reported reflux once weekly and that it occurred during the 
night with food contents coming into her mouth which was of a 
bitter taste.  She denied any nausea or vomiting with the 
episodes.  She indicated that she avoided alcohol, eating 
spicy foods, chocolate, or caffeine and avoided eating in the 
evening.  She took Gaviscon tablets as needed for distention.  
She also took Axid AR for the acid reflux as well along with 
Propulsid, both on an as needed basis.

The examiner reported that the veteran's health appeared 
excellent with no signs of anemia.  She weighed 197 pounds.  
The most she had weighed that year was 204 pounds.  She 
indicated that she had more problems with the reflux when she 
had increased her body weight.  She did appear slightly 
obese.  There were bowel sounds in all four quadrants of the 
abdomen but no specified areas of tenderness.  The clinical 
test showed small hiatal hernia with demonstrable reflux.  
The stomach and duodenum were grossly unremarkable.  There 
was no evidence of mass, obstruction, mucosal erosion, or 
ulceration.  The diagnosis was reflux esophagitis and small 
hiatal hernia.

Private treatment reports dated October 1991 to December 1999 
show that the veteran complained of chest pain in June 1995 
diagnosed as gastroesophageal reflux disease and esophagitis.  
Her weight was shown to be 195 pounds at that time.  She was 
subsequently treated on several occasions for her complaints 
of acid reflux, gastritis and burning in the throat.  She was 
shown to be 5 feet 7 inches tall and weighed 197 pounds in 
March 1998.  In December 1999, her weight was shown increased 
to 204 pounds.  Treatment records show treatment on one 
occasion for gastrointestinal complaints in 1997, on one 
occasion in 1998 and on two occasions in 1999.  In December 
1999, she had no pain with palpation of the chest area.  The 
abdomen was soft, not distended with mild mid epigastric 
tenderness with palpation.  Her bowel sounds were active.  
The diagnosis was gastroesophageal reflux disease as well as 
upper extremity muscle spasm.  

At her August 2000 RO hearing, the veteran testified that she 
experienced chest and abdominal pain on a weekly basis.  She 
indicated that she had been on several different medications, 
but was currently taking Prevacid.  She stated that the 
medication gave her relief for a few hours but not totally.  
The veteran indicated that she had reflux almost every night.  
She described pain in her chest, arms, and neck.  Most of her 
discomfort was in her throat due to her gastrointestinal 
disorder.  The veteran testified that she got her medications 
changed about every four months and saw her doctor every four 
to five months.  She described having pain and difficulty 
swallowing with every meal.  The veteran testified that she 
had approximately six to eight bad attacks a year in which 
she could not function or had a lot of difficulty functioning 
during these times.  

VA outpatient treatment record dated January 2001 indicated 
that the veteran called her health care practitioner 
complaining of chest/right arm pains from six-days duration 
of acid reflux attack.  It was noted that the veteran was 
last seen in 1999.  The veteran reported nocturnal reflux 
symptoms.  She denied postprandial exacerbation, nausea, 
vomiting, diarrhea, and shortness of breath.  She indicated 
that it was not anginal pain and was very emphatic about 
this.  The veteran wanted to get her medications through the 
VA.

At an October 2001 VA examination, it was determined that the 
Board remand required the veteran to be examined by a 
gastroenterology specialist.  Therefore it was noted that she 
would be scheduled for one.  In reviewing the history, it was 
found that the veteran had a hiatal hernia confirmed by 
endoscopy in 1999.  The veteran reported being treated for H. 
pylori on 2 occasions.  Medications included Aciphex and 
Gaviscon.  Current complaints were odynophagia, discomfort 
with swallowing, 4-5 times/week food would "get stuck", 
dyspepsia 3-4 times/week, daily pyrosis to include pressure 
in right chest/arm, regurgitation with working out, bending 
over, reclining nocturnally causing choking (once every 10-14 
days), and daily reflux.  She reported pyrosis 1-2 times 
daily lasting 5-6 hours with level 6-7/10 discomfort in the 
chest.  

Treatment records from T.L.P., M.D., dated January 2000 to 
July 2001 show that in February 2001 the veteran was seen 
complaining of weight gain.  On examination, the abdomen was 
soft and not distended with tenderness in the midepigastric 
area.  There was no rebound, guarding, or masses noted.  On 
the right anterior chest, there was moderate to severe pain 
with palpation of that area.  There was no crepitus noted.  
The assessment was weight gain; chest wall pain, right side; 
gastritis.  The plan was to decrease Prevacid to 30 mg to 60 
mg daily and continue Zantac at bedtime.  Also Vioxx one to 
two a day and heat application to chest wall was encouraged.  
The examiner recommended lifestyle changes to help with the 
stomach and it was noted that H. Pylori as well as thyroid 
would be checked.  Later in June 2001, it was noted that the 
veteran was taking 1/2 pill of Synthroid, and was to have a 
thyroid profile and comprehensive performed.  The diagnosis 
included enlarged thyroid.  A June 2001 laboratory report 
includes a notation that the veteran had a hypothyroid, and 
in an August 2001 notation, it was indicated that her dose of 
Synthroid would be increased.  

At a VA examination dated February 2002 the veteran described 
typical esophageal reflux symptoms.  She reported water 
brash, nocturnal choking (twice a month), occasional 
dysphagia relieved by time.  She had heartburn when she bent 
over.  She indicated that her symptoms were in part relieved 
by antacid and in large part relieved when she took pump 
inhibitor therapy.  She reported taking most of the pump 
inhibitors over the last few years.  She had not tried Nexium 
and had not lost any weight.  She reported feeling great 
otherwise.

The examination showed the veteran's weight to be 205 pounds.  
Abdominal examination was unremarkable.  There was no 
guarding, no rebound, and no vascular bruit.  The examiner 
noted that in 1996 he performed an upper endoscopy and she 
had normal mucosa in the distal esophagus.  He spoke with the 
veteran and explained that with normal mucosa, there was a 
lesser chance that she would respond to surgical 
fundoplication.  The examiner explained that patients who 
have severe erosive esophagitis generally respond very well.  
He indicated that the veteran did not have Barrett's, so 
there was no mandate for regular endoscopy.  The only reason 
the examiner would do an endoscopy at present would be to 
make certain she had not developed esophageal injury with the 
passage of time.  The examiner did believe the veteran needed 
therapy and believed that this needed to include pump 
inhibitor therapy as chronic maintenance therapy.  

In a VA clarification report in February 2002, the examiner 
indicated that when he saw the veteran in early February, he 
felt that he was being asked to see her by her referring 
physician and did not realize that this was an examination 
for disability.  The veteran did not mention epigastric 
distress in the examination, and he did not inquire about it.  
She did have dysphagia, pyrosis and regurgitation.  It was 
noted that the veteran did not mention substernal arm or 
shoulder pain, however he did not ask her about it.  In 
addition, the examiner did not ask the veteran about her 
health or daily activities.  She did not have material weight 
loss, hematemesis or melena.  The examiner did not check her 
hemoglobin, so he did not know whether she was anemic.  

In a subsequent letter dated July 2002, the examiner 
indicated that he saw the veteran in February of 2002 and in 
June 2002.  He noted that the veteran reported she felt a 
tightness in her throat and she pointed to the region of the 
sternal notch.  She described it as a "wad".  She reported 
that she felt as though food was sticking in the upper third 
of the esophagus, paused and eventually went down into her 
stomach.  Even liquids would "pause".  These symptoms were 
noted with each meal.  At night while sleeping, she reported 
a bitter wash brash and she could taste acid in the back of 
her throat.  At times she had nocturnal tracheal aspiration 
and this would awaken her with choking.  This occurred 0-2 
times a night.  When it happened, she reported sitting 
upright and cleared her throat, elevated the head of her bed 
and then went back to sleep.  Gaviscon provided predictable 
relief from discomfort.  The veteran reported no history of 
hematemesis or melena.  The examiner noted that the veteran 
did not have regurgitation from her nose or from her mouth, 
but she did have the regurgitation of fluid into the back of 
her throat.  During the night, she would expectorate or spit 
this material out when it accumulated, but she did not vomit.  
She did not report nausea or vomiting.  Her current treatment 
included a pump inhibitor therapy since the examiner saw her 
in 1996 and took Protonix 40 mg a day.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated January 
1996, September 1999, October 2001, February 2002, with 
clarification letters in February 2002 and July 2002; private 
treatment reports dated October 1991 to December 1999; 
transcript of August 2000 RO hearing; VA outpatient treatment 
records dated January 2001; treatment records from T.L.P., 
M.D., dated January 2000 to July 2001.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

This case was also remanded by the Board in June 2001 for 
further development to include the scheduling of a VA 
examination.  

In the October 2002 supplemental statement of the case, the 
RO explained the VCAA and what evidence was necessary to 
establish entitlement to the benefit sought, what information 
was needed from the veteran, or what additional evidence the 
veteran would like the VA to obtain.  In addition, the RO 
informed the veteran that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

In December 2002, the RO sent the veteran a letter informing 
her that her claim was being forwarded to the Board of 
Veterans' Appeals, and that she could submit additional 
evidence in support of her claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate her claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, the RO has rated the veteran's 
esophagitis/odynophagia by analogy to hiatal hernia, under 
the criteria set forth under Diagnostic Code 7346.  Under 
Diagnostic Code 7346, hiatal hernia is rated as 60 percent 
disabling when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is assigned when there are two 
or more of the symptoms for the 30 percent evaluation with 
less severity.

Analysis

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the symptomatology present more 
nearly approximate the criteria required for an increased 
evaluation to 30 percent rating for the veteran's 
esophagitis/odynophagia.  The record indicates that the 
veteran has consistently reported recurrent episodes of 
dysphagia, pyrosis, and regurgitation, which occurred several 
times per week.  Private treatment records dated October 1991 
to December 1999 show complaints of chest pain in June 1995 
diagnosed as gastroesophageal reflux disease and esophagitis.  
At her August 2000 RO hearing, the veteran testified that she 
experienced chest and abdominal pain on a weekly basis.  A VA 
outpatient treatment record dated January 2001 as well as an 
October 2001 VA examination noted chest/right arm 
pain/pressure.  The February 2002 VA examination with 
subsequent clarification letters indicated that the veteran 
had dysphagia, pyrosis, and regurgitation.  A July 2002 
follow-up letter to the February 2002 VA examination 
confirmed the veteran's symptoms.  The letter also indicated 
that the veteran had been on pump inhibitor therapy since 
1996. 

The Board finds that these symptoms are comparable to overall 
considerable impairment of health.  Giving the veteran the 
benefit-of-the-doubt (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102), the Board finds that the criteria for an increase to 
30 percent for the veteran's service connected 
esophagitis/odynophagia have met.  As noted above, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Board finds that the record 
clearly shows persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain.  Although it is also 
clear that such symptoms are productive of some impairment of 
the veteran's health, it is not as clear, that such symptoms, 
in this case, are productive of considerable impairment of 
health.  In this regard, the Board notes that no weight loss 
is apparent from the record although the Board does note that 
the veteran has been treated for hypothyroidism during the 
time period in question, and there is no indication of 
anemia.  Her general state of health and nutrition has fairly 
consistently been described as good or excellent.  However, 
the Board has considered the frequency, degree and duration 
of the documented symptoms as well as noted the ongoing 
therapy and treatment the veteran has had during the relevant 
time period with only partially successful results.  The 
veteran has described the interference caused by the service-
connected disability at issue not only with her daily 
activities, but has also reported interrupted sleep every 
night.  She has also described the amount of time she has 
lost from her employment because of the nature and degree of 
her gastrointestinal symptomatology and indicated that she 
had six to eight attacks per year that were severe enough 
essentially to prevent her from functioning.   

The Board notes that pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above 
all, coordination of the rating with the impairment of 
function is expected in all cases.  See 38 C.F.R. § 4.21 
(2002).  The Board finds, with resolution of reasonable doubt 
in the veteran's favor, and with application of the 
provisions of 38 C.F.R. § 4.7, that the severity and duration 
of the symptoms associated with the service-connected 
disability as demonstrated in the record are comparable to 
symptoms productive of considerable impairment of health.  
Thus, a 30 percent evaluation is in order in this case.  An 
evaluation in excess of 30 percent is, however, not 
warranted.  As the medical evidence of record has indicated 
no weight loss, anemia, hematemesis, or melena, the maximum 
60 percent schedular evaluation under Diagnostic Code 7346 is 
not warranted.  Moreover, absent any indication that the 
schedular criteria are inadequate to rate the veteran's 
esophagitis/odynophagia (e.g., evidence that the disability 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization), there is 
no basis for assignment of more than a 30 percent evaluation 
on an extra-schedular basis, pursuant to 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent evaluation for 
esophagitis/odynophagia is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

